McFarland, J.,
delivered the opinion of the court.
This is a conviction for carrying a pistol in violation of the statutes. The defense was, that the defendant was at the time on his own premises, or premises in his possession as renter. The proof shows that an altercation occurred between the defendant and others as to the possession of a stable or barn situated on a farm owned by defendant’s brother and "Win. Varner. There is some proof that the premises had been divided — the part upon which the altercation occurred being allotted • to defendant’s brother — the defendant being in possession as his tenant. During the altercation the defendant drew from some place of concealment about his person a small pistol, not an army pistol. ■
The statute makes no exception in favor of the right of carrying pistols upon one’s own farm or premises, or in fact in any place. The prohibition is against carrying “ publicly or privately ”: See act of 1879, p. 231. The offense may be committed upon one’s own farm as well as elsewhere.
Affirm the judgment.